DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim should read “the main body includes . . .” to make it clear that it is the same main body referred to in claim 1.
Claims 16-17 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over flickr.com (“Walnut Studiolo” - NPL #1 & #2) in view of US Patent 9,267,760 to Slinkard.
Regarding claim 1, Walnut discloses a bicycle U-lock holder comprising: a main body, one end of the main body defining a foldable first portion that, when folded, defines a first loop dimensioned to circumscribe a first portion of a bicycle frame (Annotated NPL #1); at least one strap extending from the main body, the at least one strap extending horizontally with respect to the main body and dimensioned to receive a U-lock (Annotated NPL #1 below); and a second strap having a first end connected to the main body and extending therefrom, the second strap defining a second loop dimensioned to circumscribe a second portion of the bicycle frame (Annotated NPL #1, see also the view of the second strap in NPL #2).  Walnut Studiolo fails to disclose the second strap being removable.  However, Slinkard discloses a carrier including mounting devices (clips 22, 24) that are connected to the carrier using a removable connection (52/54 – Fig. 5).  It would have been obvious to one of ordinary skill to have used a bolt to connect the strap to the main body in Walnut Studiolo because the modification only requires a simple substitution of one known, equivalent carrier mounting connection for another to obtain predictable results.  Further, using a bolt would allow for individual replacement of the strap as needed.

    PNG
    media_image1.png
    680
    483
    media_image1.png
    Greyscale

Annotated NPL #1 (flickr.com)
Regarding claim 2, the combination from claim 1 fails to disclose a plurality of openings.  However, Slinkard discloses a carrier having mounting devices connected to the carrier using one of a plurality of openings (38a,b,c, 40a,b,c) and a connector (52, 54).  It would have been obvious to one of ordinary skill to have connected the removable strap to one of a plurality of openings in an opposite end of the main body (i.e. where the removable strap connects to the main body) using Slinkard’s connector to allow for adjustment in the positioning of the removable strap, which would allow for accommodating the carrier to a wider variety of bicycle frames and user preferences.          
	Regarding claim 3, the combination from claim 2 discloses wherein the first connector includes a sex bolt (52, 54 – Slinkard).
	Regarding claim 4, the combination from claim 2 discloses wherein the plurality of openings is three spaced-apart openings (38a,b,c – Slinkard) defined in the opposite end of the main body (the holes would be in the end of the main body where the removable strap connects to the main body).
Regarding claim 5, the combination from claim 2 discloses wherein the removable strap includes a plurality of spaced apart openings (see strap openings in NPL #1 and NPL #2) dimensioned to receive the first connector or a second connector (the holes would either be capable of receiving the first connector, or would be capable of receiving a second connector that is properly dimensioned to the holes).
Regarding claim 6, the combination from claim 2 discloses wherein the second connector includes a sex bolt (the openings would be capable of receiving a second connector that is a sex bolt – the second connector is not positively recited).
Regarding claim 7, the combination from claim 2 discloses wherein the first connector extends through one of the openings on the removable strap and one of the openings defined in the opposite end of the main body (the connector would extend through openings in the strap and the main body to connect them together).
Regarding claim 14, Walnut discloses wherein the at least one strap extending from the main body includes a pair of spaced apart straps (see “strap” and “spaced apart strap” in Annotated NPL #1 above). 
Regarding claim 18, Walnut discloses wherein the main body is generally rectangular (Annotated NPL #1 above; see also NPL #2).
Claim(s) 8, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walnut Studiolo and Slinkard, further in view of US Patent 5,127,562 to Zane.
Regarding claim 8, the combination from claim 2 discloses wherein the second connector (fastener on second strap shown in NPL #2) extends through one of the openings on the removable strap and another one of the openings on the removable strap (the fastener extends through two openings to form the loop) thereby defining the second loop.  To the extent there is any doubt about the openings, Zane discloses a mounting element (strap 76) that includes a fastener extending through concentric holes (80) to secure around an object.  It would have been obvious to one of ordinary skill to have used the fastener in Walnut inserted through concentric holes to secure the carrier because doing so only involves a simple substitution of one known, equivalent strap securing method for another to obtain predictable results.
Regarding claim 13, Walnut discloses wherein the at least one strap extending from the main body is integral with the main body and includes a first portion extending from a side of the main body and a second portion extending from an opposite side of the main body (Annotated NPL #1 above; see also NPL #2).
Regarding claim 15, Walnut discloses wherein the foldable first portion includes a first plurality of openings (openings on front portion of strap in Annotated NPL #1 above) dimensioned to receive a connector (fasteners shown in annotated NPL #1) and main body includes a second plurality of openings (openings in main body aligned with front openings and receiving fasteners in Annotated NPL #1 above) dimensioned to receive the connector, the connector extending through one of the first plurality of openings and through one of the second plurality of openings thereby defining the first loop (Annotated NPL #1 above).  To the extent there is any doubt about the openings, Zane discloses a mounting element (strap 76) that includes a fastener extending through concentric holes (80) to secure around an object.  It would have been obvious to one of ordinary skill to have used the fastener in Walnut inserted through concentric holes to secure the carrier because doing so only involves a simple substitution of one known, equivalent strap securing method for another to obtain predictable results.
Regarding claim 16, the combination from claim 15 fails to disclose whether the connector includes a sex bolt.  However, Slinkard discloses a carrier connector that includes a sex bolt (52, 54).  It would have been obvious to one of ordinary skill to have used a sex bolt as the connector because the modification only requires a simple substitution of one known, equivalent connector for another to obtain predictable results.
Regarding claim 17, the combination from claim 15 discloses wherein inserting the connector through a first one of the first plurality of openings and through a first one of the second plurality of openings defines a first size of the first loop and inserting the connector through a second one of the first plurality of openings and through a second one of the second plurality of openings defines a second size of the first loop (inserting the connector through different openings resizes the loop as claimed).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walnut Studiolo and Slinkard, further in view of US Patent 6,457,618 to Hancock.
Regarding claim 9, the combination from claim 1 fails to disclose an adjustable strap.  However, Hancock discloses a vehicle carrier mount including two adjustable straps (80) for carrying the object.  It would have been obvious to one of ordinary skill to have used two adjustable straps to hold the u-lock in the combination because it would allow for carrying u-locks of varying shapes and sizes.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walnut Studiolo, Slinkard and Zane, further in view of Hancock.
Regarding claim 10, the combination from claim 8 fails to disclose the strap configuration.  However, Hancock discloses a vehicle carrier mount including two adjustable straps (80) for carrying the object, each strap including a first portion (far side in Fig. 2) extending from a side of the main body, a second middle portion (middle portion receiving the fastener in Fig. 2) connected to the main body, and a third portion (near side in Fig. 2) extending from an opposite side of the main body.  It would have been obvious to one of ordinary skill to have used two adjustable straps to hold the u-lock in the combination because it would allow for carrying u-locks of varying shapes and sizes.
Regarding claim 11, the combination discloses the first and third portions having mating connectors, but fails to disclose a connector and openings as claimed.  However, Zane discloses connecting two strap portions using a connector and openings (see rejection of claim 8).  It would have been obvious to one of ordinary skill to have used a connector and openings to secure the strap portions because the modification only requires a simple substitution of one known, equivalent adjustable strap securing element for another to obtain predictable results.
 Regarding claim 12, the combination from claim 11 discloses wherein inserting the connector through a first one of the plurality of openings accommodates a first size of U-lock and inserting the connector through a second one of the plurality of openings accommodates a second size of U-lock (using different holes would resize the strap as claimed).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walnut Studiolo and Slinkard, further in view of Amazon.com (NPL #3).
Regarding claim 19, the combination from claim 1 fails to disclose the material of the holder.  However, Amazon discloses a holder (which appears to be the same holder) made of leather (see product description).  It would have been obvious to one of ordinary skill to have made the holder out of leather because doing so only involves choosing from a finite number of predictable materials to use in a bike lock holder.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walnut Studiolo and Slinkard, further in view of US Patent 5,743,650 to Shannon.
Regarding claim 20, the combination from claim 1 fails to disclose a pocket.  However, Shannon discloses a carrier for a vehicle that includes a main pocket (44) and a second pocket (46) on a back side of the main pocket.  It would have been obvious to one of ordinary skill to have included a second pocket on the back side of the main pocket in the combination (i.e. on the back side of the main body) because It would increase the carrying capacity of the holder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734